Exhibit 10.1








SIXTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT, dated
as of December 14, 2017 (this “Amendment”), is entered into by and among GOLUB
CAPITAL BDC Funding LLC, as the Borrower (the “Borrower”), GOLUB CAPITAL BDC,
INC., as the Transferor and the Servicer, the Institutional Lenders identified
on the signature pages hereto, WELLS FARGO BANK, N.A., as the Swingline Lender,
WELLS FARGO BANK, N.A., as the Collateral Agent, the Account Bank and the
Collateral Custodian, and WELLS FARGO BANK, N.A., as the Administrative Agent
(in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the above-named parties have entered into that certain Amended and
Restated Loan and Servicing Agreement, dated as of December 18, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
by and among the Borrower, the Transferor, the Servicer, each of the Conduit
Lenders and Institutional Lenders from time to time party thereto, each of the
Lender Agents from time to time party thereto, the Administrative Agent, the
Swingline Lender, and the Collateral Agent, the Account Bank and the Collateral
Custodian; and
WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein.
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.     Definitions.
Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.


SECTION 2.     Amendments.
2.1    The definition of “Applicable Spread” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:
“Applicable Spread” means (a) prior to (and excluding) the Fifth Amendment Date,
2.25% per annum and (b) on and after the Fifth Amendment Date, a percentage
determined in accordance with the following formula (and solely with respect to
such calculation, for the Remittance Period on the Fifth Amendment Date, the
first day of such Remittance Period shall be deemed to be the Fifth Amendment
Date):





--------------------------------------------------------------------------------

Exhibit 10.1




Applicable Spread = (PFRMML x PercentageMML) + (PFRBSL x PercentageBSL)
Where:
 
 
 
PFRMML  
= 2.15%
 
PFRBSL
= 1.75%
 
ARFLL
= 65%
 
ARFLLOL
= 40%
 
PercentageMML
= Average ABMML / Average ABAgg
 
Average ABMML
= (Beginning ABMML  + Ending ABMML)/2
 
Beginning ABMML 
= (ARFLL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Loans that are not Broadly Syndicated Loan Assets on the
first day of the related Remittance Period) + (ARFLLOL x aggregate Adjusted
Borrowing Value related to Loan Assets that constitute First Lien Last Out Loans
on the first day of the related Remittance Period)
 
Ending ABMML
= (ARFLL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Loans that are not Broadly Syndicated Loan Assets on the
last day of the related Remittance Period) + (ARFLLOL x aggregate Adjusted
Borrowing Value related to Loan Assets that constitute First Lien Last Out Loans
on the last day of the related Remittance Period)
 
PercentageBSL
= Average ABBSL / Average ABAgg
 
Average ABBSL
= (Beginning ABBSL  + Ending ABBSL)/2
 
Beginning ABBSL 
= ARFLL x aggregate Adjusted Borrowing Value related to Broadly Syndicated Loan
Assets on the first day of the related Remittance Period
 
Ending ABBSL
= ARFLL x aggregate Adjusted Borrowing Value related to Broadly Syndicated Loan
Assets on the last day of the related Remittance Period)
 
Average ABAgg
= (Beginning ABAgg + Ending ABAgg)/2
 
Beginning ABAgg
= (ARFLL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Loans on the first day of the related Remittance Period) +
(ARFLLOL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Last Out Loans on the first day of the related Remittance
Period)
 
Ending ABAgg
= (ARFLL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Loans on the last day of the related Remittance Period) +
(ARFLLOL x aggregate Adjusted Borrowing Value related to Loan Assets that
constitute First Lien Last Out Loans on the last day of the related Remittance
Period)



provided that, at any time after the occurrence of an Event of Default, the
Applicable Spread shall be increased by 2.00% per annum. For the avoidance of
doubt, any references to Adjusted Borrowing Value above shall exclude any
portion included in the Excess Concentration Amount.
2.2    The definition of “Broadly Syndicated Loan Asset” in Section 1.01 of the
Agreement shall be amended by adding the following immediately after the phrase
“is denominated in United States dollars.”:
Notwithstanding anything herein to the contrary, any Eligible Loan Asset that
qualifies as a Broadly Syndicated Loan Asset may be classified as a non-Broadly
Syndicated Loan Asset on the Cut-Off Date upon the request of the Servicer and
the acceptance by the Administrative Agent (in its sole discretion); provided
that, such designation may be reverted back to the designation of a Broadly
Syndicated Loan Asset in the sole discretion of the Servicer, any time the BSL
Limit has not been exceeded, subject to (a) notice to the Administrative Agent
of such reclassification, (b) after giving effect to the reclassification, the
BSL Limit shall not be exceeded and (c) the delivery to the Administrative Agent
of a Borrowing Base Certificate.





--------------------------------------------------------------------------------

Exhibit 10.1




2.3    The following new definitions shall be added to Section 1.01 of the
Agreement as alphabetically appropriate as follows:
“BSL Limit” has the meaning assigned to that term in Schedule III.
“Fifth Amendment Date” means November 22, 2017.
2.4    Section 2.09 of the Agreement shall be amended by adding the following
directly after the phrase “as calculated above.”:
Notwithstanding anything in this Agreement to the contrary, for the first sixth
months following the Fifth Amendment Date, the Borrower shall only be required
to pay a Non-Usage Fee in an amount equal to 0.50% per annum on any Unused
Portion.
2.5    Section 11.01(b) of the Agreement shall be amended by adding the
following immediately after the phrase “clause (i) of the definition of
“Reinvestment Period””:
provided that the Administrative Agent may increase the BSL Limit in its sole
discretion.
2.6    Clause 39 of Schedule III to the Agreement shall be amended and restated
in its entirety as follows:
39.    After giving effect to such purchase or reclassification, the aggregate
Adjusted Borrowing Value of all Eligible Loan Assets included in the Collateral
Portfolio that are Broadly Syndicated Loan Assets shall not exceed 30.0% of the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets (the “BSL
Limit”); provided that the BSL Limit may be increased in the sole discretion of
the Administrative Agent.
2.7    Schedule IV to the Agreement shall be amended by deleting the row
containing the phrase “Total Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan Asset and for the most recent Relevant Test Period” in its
entirety.
2.8    Clause (e) of Schedule V to the Agreement shall be amended and restated
in its entirety as follows:
(e)    Calculation of the Total Net Leverage Ratio for such Loan Asset as of the
most recent Relevant Test Period
SECTION 3.     Agreement in Full Force and Effect as Amended.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.    Representations and Warranties.
The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a)this Amendment has been duly executed and delivered by it;





--------------------------------------------------------------------------------

Exhibit 10.1




(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
(c)there is no Event of Default, Unmatured Event of Default (to the knowledge of
the Borrower), or Servicer Termination Event that is continuing or would result
from entering into this Amendment.


SECTION 5.    Conditions to Effectiveness.
The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of (a) this
Amendment and (b) a Borrowing Base Certificate.
SECTION 6. Miscellaneous.
(a)This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery by
facsimile or electronic mail of an executed signature page of this Amendment
shall be effective as delivery of an executed counterpart hereof.
(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.
(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(f)This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]







--------------------------------------------------------------------------------

Exhibit 10.1








IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
BORROWER:
GOLUB CAPITAL BDC FUNDING LLC
 
By: Golub Capital BDC, Inc.,
 
its designated manager
 
 
 
By: /s/ Ross Teune
 
Name: Ross Teune
 
Title: Chief Financial Officer
 
 
THE TRANSFEROR AND SERVICER:
GOLUB CAPITAL BDC, INC.
 
By: /s/ Ross Teune
 
Name: Ross Teune
 
Title: Chief Financial Officer
 
 
THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:
WELLS FARGO BANK, N.A.
 
By: /s/ Philip Dean
 
Name: Philip Dean
 
Title: Vice President







[Signatures Continue on the Following Page]





--------------------------------------------------------------------------------

Exhibit 10.1










ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A.
 
By: /s/ Matt Jensen
 
Name: Matt Jensen
 
Title: Director
 
 
INSTITUTIONAL LENDER AND SWINGLINE LENDER:
WELLS FARGO BANK, N.A.
 
By: /s/ Ben Love
 
Name: Ben Love
 
Title: Vice President








